On March 23,1994, the defendant was committed to the Director of the Department of Corrections and Human Services for the offense of Burglary (Felony) to be placed in an appropriate community based program, facility or a State Correctional Institution for the term of five (5) years. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility in the amount of 60 days. Defendant shall also receive all credit for time served in Cause #DC 93-321 for the crime of Aggravated Assault (Felony). The defendant is further notified that the law imposes upon her the duty to pay a supervisory fee of One Hundred Twenty Dollars ($120.00) a year prorated at Ten Dollars ($10.00) a month for the number of months that she is hereunder Supervision. This fee is payable to the Clerk of Court. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) *86for this conviction pursuant to statute 46-18-236, MCA. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty Dollars ($20.00) to the Treasurer of this County.
Done in open Court this 13th day of October, 1994.
SIGNED this 22nd day of November, 1994.
On October 13,1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Richard J. Carstensen, attorney from Billings. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court. The Sentence Review Board finds that the Department of Corrections can best determine the appropriate placement of the defendant.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Richard J. Carstensen, attorney from Billings for his assistance to the defendant and to this Court.